Since the rendition of the decree herein, appropriate sworn pleadings have been filed which fully and satisfactorily disclose that the attorney listed as representing appellee had withdrawn from this case prior to the time of its hearing in this court, and that his withdrawal was justified.
It is our privilege to and we do hereby gladly modify our opinion and judgment to the extent of exonerating said attorney of any fault or dereliction of duty in connection with the matter, and make the observation that the decision is in no manner intended to reflect upon his conduct as a lawyer. *Page 157